internal_revenue_service department of the treasury uil washington dc contact person ca tan i g go y telephone number qrerirqat beher b i m s b t l f dear sir or madam this is in response to a ruling_request submitted on your behalf by your authorized representatives you are seeking rulings on the effects under sec_507 and chapter of the internal_revenue_code of a proposed transaction as more fully set forth below x you have represented that x is a corporation created by a b and has been recognized as exempt from federal_income_tax under sec_501 of the code and as a private_foundation described in sec_509 the articles of incorporation provide that in the event of x’s dissolution the board_of directors has is sec_1 the power to dispose_of x’s assets in a manner consistent with x’s purposes a and b are deceased but during their lifetimes a and b a‘s after the death of a were substantial contributors to children c f g and h became directors of x x although x has operated smoothly since the deaths of a and b the charitable goals of the members of the since the death of current board_of directors of x and the members of c’s family have diverged due to these divergent charitable interests and goals x desires to distribute one hundred the percent of x’s assets equally among tl board_of directors of t2 t3 and t4 f and the purpose of such a transfers is to separate x so that c’s the family distribution committee of a_trust to administer the assets of that a manner that accommodates that trust and make distributions in person’s own view of charitable goals presently and after the date of such person’s death may each nominate the members of and h g the daughter of f is married to a shareholder one of forty- seven in a law firm which has been retained to perform legal services for x in connection with the transfers of x‘s assets tl and federal foundations described in sec_509 of the code section and t4 have all been recognized as exempt from private tax c under t2 income t3 as t2 tl you further have to represented t4 the respect no expenditures transfers requiring that x meet the expenditure_responsibility requirements of the code in the year of transfer of sec_4945 and h or later years and that in the year of transfer x will meet the distribution_requirements of sec_4942 and the record-keeping requirements of sec_4942 that x with made and has to a private_foundation shall be terminated if sec_507 of the code provides that the status of an the organization as organization notifies the secretary or_his_delegate in the manner to prescribed tax accomplish such termination and abated under section imposed by g regulations the organization pays intent the section income c tax the tax the its or of is in sec_507 of the code provides that in the case of an organization’s private_foundation_status where termination of there is a transfer of assets of any private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee private_foundation shall not be treated as a newly created organization sec_507 of the code imposes a tax on each organization described in sec_507 equal to the lower_of the amount which the private_foundation substantiates by adequate_records or other corroborating evidence as the aggregate tax_benefit resulting from the sec_501 status of such foundation or the value of the net assets of the foundation sec_1_507-1 and of the income_tax regulations a private foundation’s state that a transfer of assets to one or more other private_foundations pursuant to sec_507 of the code will not result in the termination of the transferor foundation’s status as a private_foundation unless the transferor elected to terminate under sec_507 or sec_507 if applicable or part of all sec_1_507-1 foundation its a which private the transfers reporting requirements of sec_6033 only for the taxable_year in any years which the transfer of assets took place subsequent to the transfer of all of its net assets the regulations section required to provide sec_507 comply terminating net and not assets under with that all for is of sec_1_507-3 a a carryover of certain tax sec_507 transfer results in attributes and characteristics of the transferor foundation to the transferee foundation the regulations provides that of private sec_1_507-3 a the transferee transferor’s aggregate tax_benefit that is attributable to the just assets transferred before the transfer however the fair_market_value of assets held and transferred is determined at the time of transfer the transferor’s assets held the regulations provides foundation that of based on succeeds part the to of sec_1_507-3 of b a substantial_contributor with respect to the regulations provides that for a purposes of section transfer of assets described in sec_507 any person who the transferor is foundation shall be treated as such with respect to the transferee foundation regardless of whether the person meets the dollar_figure - two percent limit with respect to the transferee organization at any time event of code the the of in s or any penalty resulting therefrom prior to sec_1_507-3 of the regulations provides if a private_foundation incurs liability for one or more of the taxes imposed or under chapter a result of making a transfer of assets described in section a sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be such treated liability to the extent that the transferor foundation does not satisfy such liability transferred receiving subject assets the to as sec_1_507-3 a of the regulations provides that except as provided in subparagraph a a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 net assets to another private transfer of toward foundation amount satisfaction transferred meets the requirements of sec_4942 its shall requirements of transfer counted the be extent all such of itself to part the the or sec_1 a of the regulations provides that except as provided in subparagraph a where the transferor had disposed of all of its assets sec_4945 and h shall not any apply to expenditure_responsibility grants made by the transferor the transferor with respect to the transferee or sec_1_507-3 of the regulations provides that the provisions enumerated in subparagraphs a through g apply to a in the same manner transferee foundation to the same extent and that they would have applied to the transferor foundation had the transfer described in sec_507 not been effected sec_1_507-3 of the regulations provides that if a or more private_foundation transfers all private_foundations which are effectively controlled within the meaning of sec_1 a directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation then for purposes of chapter sec_4940 the code et seq such a transferee foundation will be sec_507 through treated as it were the transferor of subchapter_f net assets to of chapter and part ii one its of if sec_1_507-3 the regulations indicates that a transferee private_foundation will be permitted to any special rules or savings provisions with take advantage of to the same extent as the transferor could respect to chapter have if the transferor had continued its existence example of sec_1_507-3 example of the regulations si e1gdgq indicates that when all net assets are transferred from one private a controlled foundation or foundations there are no foundation to expenditure_responsibility requirements which must be exercised under sec_4945 and h with respect to the transfer the example further indicates that where the transferor foundation has outstanding grants for which it is required to exercise expenditure_responsibility under sec_4945 and h absent a specific provision for exercising expenditure_responsibility by one of the transferees all of the transferee foundations shall be required to such exercise outstanding grants in proportion to the fair_market_value of the assets transferred to each responsibility expenditure respect with to sec_1_507-3 of the regulations provides that in order a taxable_expenditure under a transfer of assets not to for sec_4945 of the code the transfer must be to an organization described in sec_501 be sec_1_507-3 of of purposes organization disposition of assets section or b reorganization the regulations provides that for adjustment significant other a terms include shall the sec_1_507-3 term significant disposition of assets includes any disposition by a foundation in a taxable_year to one or more other private_foundations which is percent or more of the fair_market_value of the net assets of the distributing foundation at the beginning of the taxable_year provides that the sec_1_507-3 of the regulations provides that unless a the private_foundation gives notice under sec_507 code a transfer of assets described in sec_507 will not the transferor’s private_foundation constitute a termination of status of sec_1_507-4 of the regulations provides that private_foundations that make transfers described in sec_507 of the code are not subject_to the tax imposed under section or with respect to such transfers unless the provisions of c sec_507 become applicable sec_1 a of the regulations provides that for the purposes of the self-dealing provisions of sec_4941 of the not include any code organization which is described in sec_501 the term substantial_contributor shall sec_4940 of the code imposes a tax of on the net_investment_income of each private percent each year net foundation 3g i and investment modifications from the sum of gross_investment_income and capital_gain_net_income subtracting determined expenses income by is sec_4941 of the code provides for the imposition of taxes on acts of self-dealing between a private_foundation and disqualified_person sec_4941 of the code states that the term self- dealing means any direct or indirect transfer to or use by or for a disqualified_person of the income or assets of a the benefit of private_foundation sec_4942 of the code imposes a tax on the undistributed defines amount by which the distributable income undistributed_income amount exceeds the qualifying distributions of the foundation foundation the private as sec_4942 of a and that means section the including g a any necessary provides amount administrative qualifying of portion distribution to paid reasonable accomplish one or more purposes described in sec_170 an organization controlled other than directly or indirectly by the transferor foundation or by one or more disqualified persons with respect to the foundation except as provided in sec_4942 or ii any private_foundation that is not an operating_foundation under sec_4942 j3 except as provided in sec_4942 any contribution to expenses term that i section tax a foundation jeopardize the carrying out of its exempt_purpose invests impose sec_4944 amount such code any the it of in if a a on manner private to as of expenditures sec_4945 the code imposes an excise_tax the on section taxable d provides in part that the term taxable_expenditure an organization means any amount_paid or incurred as other than a public charity described in sec_509 expenditure or responsibility in accordance with sec_4945 foundation a grant to foundation exercises private private unless made the by a sec_4945 of the code provides that the term taxable_expenditure includes any amount_paid by a private_foundation as a an organization other than an organization described in grant to unless the private_foundation sec_509 exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 or of the h section expenditure_responsibility means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how and to make full and detailed reports with the funds are spent respect to such expenditures to the secretary or_his_delegate provides that code of sec_6033 code provides that every organization an annual exempt from taxation under sec_501 return except any organization other than a private_foundation as defined in sec_509 the gross_receipts of which in each taxable_year are normally not more than dollar_figure shall file the of for and the the the and payment section foundation of compensation or reimbursement d -3 c similar the excise_taxes regulations provides in general that except in case of a government_official as defined in sec_4946 the of payment expenses including reasonable advances for expenses anticipated in a disqualified the immediate future by are which person the reasonable and necessary to carry out the exempt_purpose of of self-dealing if such private_foundation shall not excessive or compensation of example compensation by a private_foundation to a disqualified_person shall not constitute an act of self-dealing if the services performed are private reasonable foundation’s exempt purposes and the amount_paid by the private_foundation for such services is not excessive be reimbursement a private_foundation to and necessary for the carrying out performance subsection personal provides services payment payment or of that act not the the an of of is relating sec_53_4945-5 of the regulations provides that for expenditure rules and responsibility rules contained in sec_4945 and this section relate to transfers of assets described in sec_1_507-3 and sec_507 sec_1_507-3 of the regulations see sec_1_507-3 extent which the the h to to consultant sec_53_4945-6 of the regulations provides that any expenditures_for unreasonable administrative expenses including services compensation rendered will ordinarily be taxable_expenditures under sec_4945 unless the foundation can demonstrate that such expenses faith belief that they were were paid_or_incurred in reasonable and that the payment or incurrance of such expenses in and such prudence consistent ordinary business the good amounts other fees with care fees was and for sec_53_4945-6 of the regulations provides that a transfer of assets of a private_foundation under sec_507 of the code is not a taxable_expenditure if such transfer is to an organization described in sec_501 sec_53_4946-1 of the regulations provides that for the purposes of sec_4941 of the code the term disqualified not include any organization described in section person doe sec_501 rul rev a transferee foundation is treated as the transferor under section the regulations the transferee is entitled to a of reduce its distributable_amount under sec_4942 by the amount of the transferor’s excess qualifying_distribution carryover holds when that c b t2 t3 1t2 1t4 and and t4 will be the transfers to tl as private_foundations of all of x’s x will not receive any consideration for the transfer assets all classified as organizations are since t1 the and described in sec_501 transfers to them are described in sec_507 in addition since transfers described in sec_507 will not cause a a private_foundation termination of the transfer of all of x’s assets will not terminate x’s status as not notified the a private_foundation furthermore since x has service of its intention to accomplish a termination at the time of no evidence that x has either the transfer and because there is been notified of any involuntary termination or has committed any acts which could trigger an involuntary termination the transfer of its assets to tl t2 t3 and t4 will not cause the imposition of the termination_tax under sec_507 an organization’s status as t2 because tl the service as exempt from tax under sec_501 of the code the t3 and t4 will not constitute transfer of x’s assets to tl t2 a payment for a non-charitable purpose and will be described within sec_53_4945-6 of the regulations been recognized by have and t3 the sec_1_507-3 of the regulations provides that when all assets are transferred to transferees that are not controlled the by exercise transferor expenditure_responsibility therefore neither t1 t2 nor will have to exercise expenditure_responsibility over grants made by x prior to the transfer transferor required neither to transferee persons control will same the who the be or sec_53_4946-1 of the regulations indicates that for purposes of sec_4941 the term disqualified_person does not joor a oat eg ow since tl include any organization described in sec_501 code c of the code persons for purposes of sec_4941 not by self-dealing under sec_4941 of the code the all described in section they will not be treated as disqualified thus the transfer of assets of constitute acts will and and are tl t2 t4 t2 t3 to of x of private_foundation sec_1_507-3 the regulations provides that a the transferee transferor’s aggregate tax_benefit that is attributable to the just assets transferred based on are before the transfer thus provided that t1 all organizations described in sec_501 of the code and classified as private_foundations they each will succeed to a pro_rata share of x’s aggregate tax_benefit the transferor’s assets held succeeds and t4 part the t2 to of sec_1_507-3 contains highly technical rules that apply to transferee foundations these rules would apply to tl t2 are organizations described in and t3 private section foundations t4 c provided that classified they code the and of as in of x's example diverse closely transfer resembles who would be treated as sec_1_507-3 of the regulations since in order to facilitate private charitable accomplishment t2 foundation intends to transfer all of in the proportion and t4 the fair_market_value of the assets transferred to each bears to x immediately before the the fair_market_value of the assets of transfer since tl t2 t3 and t4 are treated as x rather than as no recipients of expenditure_responsibility grants expenditure_responsibility requirements which must be exercised of the code with respect to the under sec_4945 and h transfers of assets to tl a its assets to tl if they were x there are purposes or t4 t3 t2 x the transfer by x of one hundred percent of its assets t3 and t4 does not constitute an act of self-dealing a disqualified_person is be t2 to tl because it moreover incidental or tenuous to c’s family or f any benefits which result from the transfers will g and h not the use for or to of since tl have been recognized as exempt under sec_501 of the code the transfer of assets to them will not be considered taxable_expenditures and t4 1t3 t2 the proposed transfer of all of the assets of x to tl t2 t3 and t4 will not be considered an investment because you will not the transfer receive consideration for the transfer therefore o o poo i mony v t will not give rise to the tax imposed by sec_4940 nor will it be considered a jeopardizing investment under sec_4944 based on the information submitted and the representations made therein we rule as follows the transfer of percent of x’s assets to each of t1 t2 t3 and t4 pursuant to sec_507 of the code will not constitute a termination of x’s private_foundation_status under sec_507 the transfer of percent of the assets of x to each a distribution t1 of pursuant to sec_507 of the code qualifies and t2 t4 t3 as the transfer of percent of the assets of x to each of t1 t3 and t4 will not result in any_tax under sec_507 of the code t2 t1 and new organizations rather for all purposes of chapter and of the code they part x specifically including but not will be treated as distributions limited carryovers of x of subchapter_f be treated as of chapter benefits excess will and tax not to the transfers by x to tl and t4 will not constitute acts of self-dealing under sec_4941 by or either x be the incurred as b c’s family f tax under sec_4941 a result of the transfers t2 t3 no h g will firm tl t4 and law t3 t2 a the payment of reasonable legal fees by x t2 t3 and or t4 to the law firm will not constitute an act of self-dealing under sec_4941 of the code tl after the transfer of assets is completed one-fourth as of any excess qualifying_distribution carryover of x determined under sec_4942 will be added to each of t1 t2 t3 and t4’s excess distributions carryovers if any and may be used by each of t1 t2 and t4 to reduce its respective distributable_amount under sec_4942 will income sec_4940 the transfer of assets cf x not constitute or trigger or t4 investment the meaning of b excess_business_holdings under section income within to tl a or capital t2 gross gain -1i- lode an c that investment charitable a taxable_expenditure purposes under sec_4944 under sec_4945 the asset transfer will not cause x or t4 or any disqualified_person as defined t1 t2 t3 in sec_4946 with respect to x tl t2 and t4 to be subject_to any_tax under sec_4940 through of the code jeopardizes or the asset transfer will not be treated as a sale or the tax basis and exchange of property subject_to tax the holding the case may be possession of shall be determined in the same manner as if such assets had continued to be held uninterrupted by x transferred as period assets the t1 of in or the payment by x tl t2 t3 and t4 of reasonable will not constitute taxable legal fees to the law firm expenditures under sec_4945 t2 tl t3 and t4 as transferee foundations will receive the benefit of the transitional rules and saving in provisions sec_1_507-3 through of the regulations applicable enumerated which are to xx this ruling which sec_6110 of the code provides that it may organization directed only the to is requested it not be used or cited as precedent because this ruling may help resolve future questions about your exempt status you should keep a copy of this ruling in your permanent records sincerely robert c harper jr chief exempt_organizations technical branch
